Name: Commission Implementing Regulation (EU) 2015/629 of 22 April 2015 entering a name in the register of protected designations of origin and protected geographical indications (Finocchiona (PGI))
 Type: Implementing Regulation
 Subject Matter: foodstuff;  marketing;  consumption;  Europe
 Date Published: nan

 23.4.2015 EN Official Journal of the European Union L 104/6 COMMISSION IMPLEMENTING REGULATION (EU) 2015/629 of 22 April 2015 entering a name in the register of protected designations of origin and protected geographical indications (Finocchiona (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 15(1) and Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Italy's application to register the name Finocchiona was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, that name should therefore be entered in the register. (3) In their letter dated 27 June 2013 requesting the name to be entered in the register, the Italian authorities informed the Commission that the companies Negrini Salumi S.A.S. (Renazzo di Cento Ferrara), Portalupi Salumi (Torino), Salumificio Pedrazzoli SpA (San Giovanni del Dosso  Mantova), Levoni SpA (Castellucchio  Mantova), Cesare Fiorucci SpA (Pomezia  Roma), Renzini SpA (Umbertide  Perugia), Agricola Italiana Alimentare SpA (San Martino Buon Albergo  Verona), Salumificio Subalpino SpA (Diano d'Alba  Cuneo) and Italia Alimentari SpA, formerly Industria Bussetana Insaccati Suini SpA (Settecani di Castelvetro di Modena), which are established on their territory outside the geographical area in question, had been legally marketing the product sold under the name Finocchiona, using this name continuously for at least five years, and that this point was noted during the national opposition procedure. These companies therefore met the requirements under Article 15(1) of Regulation (EC) No 1151/2012 for the granting of a transitional period in which to make legal use of the sales name after registration. (4) Since these companies meet the requirements laid down in Article 15(1) of Regulation (EU) No 1151/2012, they should be granted a transitional period of five years in which to use the name Finocchiona. (5) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Finocchiona (PGI) is hereby entered in the register. The name referred to in the first paragraph identifies a product in Class 1.2. Meat products (cooked, salted, smoked, etc.) set out in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The companies Negrini Salumi S.A.S. (Renazzo di Cento Ferrara), Portalupi Salumi (Torino), Salumificio Pedrazzoli SpA (San Giovanni del Dosso  Mantova), Levoni SpA (Castellucchio  Mantova), Cesare Fiorucci SpA (Pomezia  Roma), Renzini SpA (Umbertide  Perugia), Agricola Italiana Alimentare SpA (San Martino Buon Albergo  Verona), Salumificio Subalpino SpA (Diano d'Alba  Cuneo) and Italia Alimentari SpA, formerly Industria Bussetana Insaccati Suini SpA (Settecani di Castelvetro di Modena), are authorised to continue using the registered name Finocchiona (PGI) for a transitional period of five years from the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 155, 23.5.2014, p. 5. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).